Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The abstract of the disclosure is objected to because it uses phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In this case, the abstract recites “are described and illustrated” in lines 1-2 and “the present application describes and illustrates” in lines 2-3. A suggestion would be to delete the phrases. 

Claim Objections
Claims 6, 21, and 26 are objected to because of the following informalities:
Claim 6 recites “weeps past a first seal…between the first seal…and a second seal.” And should be “weeps past the seal…between the the second seal.” to be consistent with a seal and a second seal recited in claim 1.
Claim 21 recites “to regulate the weep to a fourth passageway to drain the portion of the fluid from the volume…restrict the weep to the fourth passageway” in lines 15-19 and should be “to regulate the weep to a passageway 606 in Fig. 6 is referring to the weeping volume and to avoid confusion with the fourth passageway 116D in Fig. 1A. 
Claim 26 recites “and the fourth passageway.” and should be “and the of the weep.” to be consistent with claim 21 and to avoid confusion with the first, second, and third passageways. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8-12, 15, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Keays et al. (US 2012/0242081 A1 hereinafter “Keays”) in view of Arnold (US 3,944,263).
In regard to claim 1, Keays discloses an assembly comprising: 
a first section (Fig. 6B, first section at 54, 34, and 38) defining a first passageway (Fig. 6B, 34 defines a first passageway) therein to receive and pass a fluid (Fig. 6B, fluid flows through 34); 
a second section (Fig. 6B, 70) defining a second passageway (Fig. 6B, bore of 70) that communicates with the first passageway (Fig. 6B, fluid flows through 70 and connects with the indicated first section), the second section and the first section together forming a first ball joint (Fig. 6B, 70 and the indicated first section forms the ball joint 50) having an internal portion (Fig. 6B, internal portion defined by the inner surface of 34 and 38) and an external portion (Fig. 6B, external portion defined by the outer surface of 70), the first ball joint comprising a moveable coupling (Fig. 6B, ball joint 50 is capable of rotating) between second section and the first section (Fig. 6B, 70 and indicated first section rotate relative to each other); 
a third section (Fig. 6B, 80) defining a third passageway (Fig. 6B, bore of 80) that communicates with the second passageway (Fig. 6B, bore of 80 communicates with the bore of 70), the third section telescopically receiving the second section therein (Fig. 6B, 80 receives 70 to form a telescopic joint) and configured to form a linearly moveable joint (Fig. 6B and in [0038] discloses 80 and 70 are telescopically displaceable) between the third section and the second section (Fig. 6B, 80 and 70 are telescopically moveable between each other); 
a fourth section (Fig. 6B, section at 36) defining a fourth passageway (Fig. 6B, bore at 36) that communicates with the third passageway (Fig. 6B, bore at 36 communicates with the bore of 80), the fourth section and the third section together forming a second ball joint (Fig. 6B, ball joint 52 is formed by the section at 36 and 80) having an internal portion (Fig. 6B, internal portion of 36 defined by the inner surface of 36) and an external portion (Fig. 6B, external portion of 80 defined by the external surface of 80), the second ball joint comprising a moveable coupling between the fourth section and the third section (Fig. 6B, 80 and the section at 36 forms a ball joint which is a moveable coupling);
a seal (Fig. 6B, seal 34f); and
wherein the first section is configured to house the seal (Fig. 6B, indicated first section at 54, 34, and 38 houses the seal 34f);
wherein the seal is configured to allow for the passage of a portion of the fluid as a weep into a volume defined between at least the seal, the one or more of the first section, the second section, third section and the fourth section (Fig. 6B, similar to the applicant’s invention, in the event of damage to the seal 34f, the fluid is capable of leaking past 34f between the internal surface of 34 and external surface of 70); and
wherein the one or more of the first section, the second section, the third section and the fourth section is configured to define a passageway to drain the portion of the fluid from the volume (Fig. 6B, similar to the applicant’s invention, if a leak occurs past the seal 34f, the leaked fluid would define a passageway and drain outside of the ball joint 50).   
Keays does not expressly disclose a second seal. 
In the related field of ball joints, Arnold teaches a ball joint (Fig. 1) including a first section (Fig. 1, 50) and a second section (Fig. 1, 13) having a plurality of seals (Fig. 1, seals 53) in order to provide effective sealing between the first section and second section (Fig. 1 and in 3:49-57 discloses seals 53 provides an effective seal between 50 and 13).
It would have been obvious to one having ordinary skill in the art to have modified the first section of Keays to include at least a second seal in order to have the advantage of an effective seal of a ball joint as taught by Arnold. 
In regard to claim 4, Keays and Arnold discloses the assembly of claim 1, and Keays further discloses the first section that forms the first passageway has at least onePRELIMINARY AMENDMENTPage 3 flared end portion (Fig. 6B, flared portion at 66) configured to form a portion of a curvature of the external portion of the first ball joint (Fig. 6B, at 66 forms the curvature for the ball joint that is part of the external portion of 70).  
In regard to claim 5, Keays and Arnold discloses the assembly of claim 4, and Keays further discloses the at least one flared end portion abuts a mating second flared portion of the second section at an interface (Fig. 6B, second flared portion at 54a of 70 that contacts the indicated flared portion at 66); and 
wherein the interface allows a portion of the fluid to flow into a volume defined between the internal portion and the external portion of the first ball joint (Fig. 6B, portion at 54 is at least a volume between the internal and external portions of the ball joint 50 and is adjacent the seal 54f).  
In regard to claim 6, Keays and Arnold discloses the assembly of claim 5, and Keays further discloses the portion of the fluid that flows into the volume defined between the internal portion and the external portion of the first ball joint further weeps past the first seal (Fig. 6B, seal 34f) in the first ball joint and into a second volume defined between the first seal and the internal portion and the external portion of the first ball joint (Fig. 6B, similar to the applicant’s invention, in the event of a leak, the indicated volume at 54 would leak past seal 34f into a second volume) and in view of Arnold teaches the second seal (See above for the rejection of claim 1 for the teaching of multiple seals by the prior art Arnold).  
In regard to claim 8, Keays and Arnold discloses the assembly of claim 1, and Keays further discloses comprising a circlip (Fig. 6B, 90 can be interpreted as a circlip) disposed between the second section and the third section (Fig. 6B, 90 is between the ends of 70 and 80), wherein the second section includes a flange projection (Fig. 6B, the portion at 77 is a stepped portion of 70 which can be interpreted as a flange projection) received in a cavity of the third section (Fig. 6B, the portion at 77 of 70 is received in 90) and the circlip is configured to act as a stop to halt a movement of the flange projection out of the cavity (Fig. 6B, the connection at 77 between 70 and 90 includes threads which at least act as a stop to halt movement from being axially pulled apart).  
In regard to claim 9, Keays and Arnold discloses the assembly of claim 1, and Keays further discloses the assembly is configured such that each seal is recessed in one or more of the first section, the second section, the third section and the fourth section (Fig. 6B, recess at 34f of the indicated first section includes a seal. See the rejection above under the 112 section), the assembly with each seal recessed allowing for a relative movement between the first section and the second section, the second section and the third section, and the third section and the fourth section (Fig. 6B, 34f at least allows movement of the ball joint 50).  
In regard to claim 10, Keays and Arnold discloses the assembly of claim 1, and Keays further discloses comprising a flange (Fig. 6B, flange at 38 that is bolted to 34) configured to abut and be fastened to the first section (Fig. 6B, flange 38 is bolted to 34 which is part of the first section), the flange configured to form a part of the external portion of the first ball joint (Fig. 6B, 38 forms a part of the ball joint at 50 and along with 34 forms the entire ball joint), wherein the flange is configured to house at least two seals in grooves therein (Fig. 6B, flange at 38 is capable of housing at least two seals similar to how 34 houses seal 34f. See note below.) and is configured to interface with the second section (Fig. 6B, 38 contacts 70).  
It is noted that functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2114. In this case, the recitation of “the flange is configured to house at least two seals in grooves” only requires the flange is capable of having grooves for at least two seals. Therefore, flange 38 of Keays is capable of including grooves to house seals similar to the part 34 housing the seal 34f.
In regard to claims 11 and 12, Keays and Arnold discloses the assembly of claim 1, and Arnold further teaches at least a third seal (Fig. 1, 21 can be interpreted as a third seal between seal 22 and the seals 53) disposed within a volume defined between at least a first seal (Fig. 1, one of the seals 43), a second seal (Fig. 1, seal 22), and a first section (Fig. 1, 50 and 15 define a first section of the ball joint shown), the third seal configured to expand in the event of a fire or another high temperature event that results in an elevated temperature to block or substantially restrict the weep to the passageway (Fig. 1, seal 21 is capable of expanding and contracting since it is elastomeric similar to the applicant’s invention where in the event of a fire or high temperature event, the seal would heat up and expand. See note below.).
  It would have been obvious to one having ordinary skill in the art to have modified the first section of Keays to include at least a third seal in order to have the advantage of an enhanced sealing as taught by Arnold in 4:54-63. 
It is also noted that functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2114. In this case, the recitation “the third seal configured to expand in the event of a fire or another high temperature event…to block or substantially restrict the weep to the passageway” is a functional recitation that only requires the third seal to perform the action of expanding in the event of a fire or high temperature event and prevent a leak past the third seal because of the third seal expansion. Therefore, Keays in view of Arnold discloses the structure of a third seal which is elastomeric and capable of performing the intended use of expanding in the event of a fire or high temperature event. 
In regard to claim 15, Keays and Arnold discloses the assembly of claim 1, and Keays further discloses comprising a swivel assembly configured to moveably couple to the fourth section (Figs. 6A and 6B, nuts and bolts at 208 can be interpreted as a swivel assembly since the nuts and bolts require rotation relative to one another in order to couple to the indicated fourth section at 36).     
In regard to claim 21, Keays discloses an assembly comprising: 
a first section (Fig. 6B, first section at 54, 34, and 38) defining a first passageway (Fig. 6B, 34 defines a first passageway) therein to receive and pass a fluid (Fig. 6B, fluid flows through 34); 
a second section (Fig. 6B, 70) defining a second passageway (Fig. 6B, bore of 70) that communicates with the first passageway (Fig. 6B, fluid flows through 70 and connects with the indicated first section), the second section and the first section together forming a first ball joint (Fig. 6B, 70 and the indicated first section forms the ball joint 50) having an internal portion (Fig. 6B, internal portion defined by the inner surface of 34 and 38) and an external portion (Fig. 6B, external portion defined by the outer surface of 70), the first ball joint comprising a moveable coupling (Fig. 6B, ball joint 50 is capable of rotating) between second section and the first section (Fig. 6B, 70 and indicated first section rotate relative to each other); 
a third section (Fig. 6B, 80) defining a third passageway (Fig. 6B, bore of 80) that communicates with the second passageway (Fig. 6B, bore of 80 communicates with the bore of 70), the third section telescopically receiving the second section therein (Fig. 6B, 80 receives 70 to form a telescopic joint) and configured to form a linearly moveable joint (Fig. 6B and in [0038] discloses 80 and 70 are telescopically displaceable) between the third section and the second section (Fig. 6B, 80 and 70 are telescopically moveable between each other); and 
a first seal (Fig. 6B, seal 34f) positioned at the first ball joint (Fig. 6B, 34f is positioned at the ball joint 50) and configured to allow for the passage of a portion of the fluid as a weep into a volume defined between the internal portion and the external portion (Fig. 6B, similar to the applicant’s invention, in the event of damage to the seal 34f, the fluid is capable of leaking past 34f between the internal surface of 34 and external surface of 70).  
Keays does not expressly disclose a second seal and a third seal. 
In the related field of ball joints, Arnold teaches a ball joint (Fig. 1) including a first section (Fig. 1, 50) and a second section (Fig. 1, 13) having a plurality of seals (Fig. 1, seals 53) in order to provide effective sealing between the first section and second section (Fig. 1 and in 3:49-57 discloses seals 53 provides an effective seal between 50 and 13). Arnold further teaches at least a third seal (Fig. 1, 21 can be interpreted as a third seal between seal 22 and the seals 53) disposed within a volume defined between at least a first seal (Fig. 1, one of the seals 43), a second seal (Fig. 1, seal 22), and a first section (Fig. 1, 50 and 15 define a first section of the ball joint shown).
It would have been obvious to one having ordinary skill in the art to have modified the first section of Keays to include at least a second seal and a third seal in order to have the advantage of an effective seal of a ball joint as taught by Arnold in 3:49-57 and 4:54-63. 
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the recitations “configured to expand and contract in response to temperature to regulate the weep to a passageway to drain the portion of the fluid from the volume…configured to expand in the event of a fire or another high temperature event that results in an elevated temperature to block or substantially restrict the weep to the passageway.” in lines 14-19 are functional recitations that only require the structure of a second seal, a third seal, and space between the seals to define volumes and passageways. Therefore, Keays in view of Arnold discloses at least three seals capable of expanding or contracting and the space between the seals define volumes and passageways capable of weeping a volume of the fluid flow in response to a temperature of the flowing fluid or external events such as a fire.
In regard to claim 22, Keays and Arnold discloses the assembly of claim 21, and Keays further discloses the assembly further comprising a fourth section (Fig. 6B, section at 36) defining a fourth passageway (Fig. 6B, bore at 36) that communicates with the third passageway (Fig. 6B, bore at 36 communicates with the bore of 80), the fourth section and the third section together forming a second ball joint (Fig. 6B, ball joint 52 is formed by the section at 36 and 80) having an internal portion (Fig. 6B, internal portion of 36 defined by the inner surface of 36) and an external portion (Fig. 6B, external portion of 80 defined by the external surface of 80), the second ball joint comprising a moveable coupling between the fourth section and the third section (Fig. 6B, 80 and the section at 36 forms a ball joint which is a moveable coupling).  
In regard to claim 24, Keays and Arnold discloses the assembly of claim 22, wherein the assembly is configured such that each seal is recessed in the first section (Fig. 6B of Keays, the seal 34f is recessed at the first section and see the rejection above for claim 21 for the teaching of a ball joint having multiple seals by Arnold), the assembly with each seal recessed allowing for a relative movement between the first section and the second section (Fig. 6B of Keays and the teachings in view of Arnold allows relative movement in the ball joint at 50 of Keays).  

Claims 3, 7, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Keays (US 2012/0242081 A1) in view of Arnold (US 3,944,263) and further in view of Heathcott et al. (US 2004/0150168 A1 hereinafter “Heathcott”).
In regard to claim 3, Keays and Arnold discloses the assembly of claim 1, and Keays further discloses the seal is one of at least three seals provided between each of the first section and the second section (Fig. 6B, 34f), the second section and the third section (Fig. 6B, at least one seal at 86f), and the third section and the fourth section (Fig. 6B, seal at 66) but does not expressly disclose the seal comprises a polytetrafluoroethylene-bronze seal.
In the related field of seals in fluid systems, Heathcott teaches a seal (seal 20) made of PTFE-bronze that have the property of reducing heat buildup and seal wear (In [0004] and [0008] discloses reduced heat buildup and seal wear).
It would have been obvious to one having ordinary skill in the art to have modified the seal material of Keays in view of Arnold to be made of PTFE-bronze in order to have the advantage of a seal having the properties of reduced heat buildup and reduced seal wear as taught by Heathcott. 
	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, one of ordinary skill in the art would have selected a known material such as PTFE-bronze as a matter of obvious design choice since PTFE-bronze was known to provide advantages such as increased mechanical strength, increased hardness, and reduction of wear and/or friction as disclosed at http://www.dkirubber.com/materials.asp under the section PTFE Filled. Therefore, one of ordinary skill in the art would have modified the material of the seals of Keays in view of Arnold to be PTFE-bronze for the advantages of increased mechanical strength, increased hardness, and reduction of wear and/or friction.
In regard to claim 7, Keays and Arnold discloses the assembly of claim 6, wherein a seal is one of at least three seals provided between each of the first section and the second section (Fig. 6B, seal 34f and also see the rejection above under the section 112), the second section and the third section (Fig. 6B, at least one seal at 86f), and the third section and the fourth section (Fig. 6B, seal at 66) but does not expressly disclose the seal comprises a polytetrafluoroethylene-bronze seal.
In the related field of seals in fluid systems, Heathcott teaches a seal (seal 20) made of PTFE-bronze that have the property of reducing heat buildup and seal wear (In [0004] and [0008] discloses reduced heat buildup and seal wear).
It would have been obvious to one having ordinary skill in the art to have modified the seal material of Keays in view of Arnold to be made of PTFE-bronze in order to have the advantage of a seal having the properties of reduced heat buildup and reduced seal wear as taught by Heathcott. 
	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, one of ordinary skill in the art would have selected a known material such as PTFE-bronze as a matter of obvious design choice since PTFE-bronze was known to provide advantages such as increased mechanical strength, increased hardness, and reduction of wear and/or friction as disclosed at http://www.dkirubber.com/materials.asp under the section PTFE Filled. Therefore, one of ordinary skill in the art would have modified the material of the seals of Keays to be PTFE-bronze for the advantages of increased mechanical strength, increased hardness, and reduction of wear and/or friction.
In regard to claim 23, Keays and Arnold discloses the assembly of claim 22, and Keays further discloses the assembly further comprising: 
a third seal positioned at the second ball joint (Fig. 6B, seal at 66 at the second ball joint at 52) and configured to allow for the passage of a second portion of the fluid as a weep into a second volume defined between the internal portion and the external portion of the second ball joint (Fig. 6B, seal at 66 is capable of allowing a volume of fluid to leak past between the internal surface of 36 and external surface of 80 in the event of a leak similar to the applicant’s invention. See note below.); 
a fifth seal (Fig. 6B, one of the seals at 86f) positioned between the second section and the third section (Fig. 6B, seals at 86f are positioned between 70 and 80) and configured to allow for the passage of a third portion of the fluid as a weep into a third volume defined between the second section, the third section and a sixth seal (Fig. 6B, a second seal of the seals at 86f can be interpreted as a sixth seal and the seals at 86f are capable of allowing a volume of fluid to leak past between 70, 80, and the indicated sixth seal in the event of a leak similar to the applicant’s invention); and
at least three seals are provided between the second section and the third section (Fig. 6B, there are at least three seals at 86f).
Keays does not expressly disclose a fourth seal and wherein the first seal, third seal, and fifth seal each comprise a polytetrafluoroethylene bronze seal and at least three seals are provided between each of the first section and the second section, and the third section and the fourth section.
In the related field of ball joints, Arnold teaches a ball joint (Fig. 1) including a first section (Fig. 1, 50 and 15) and a second section (Fig. 1, 13) having a plurality of seals (Fig. 1, seals at 45, 53, 64, 20, 21, and 22) in order to provide effective sealing between the first section and second section (Fig. 1 and in 3:49-57 discloses at least the seals 53 provides an effective seal between 50 and 13).
It would have been obvious to one having ordinary skill in the art to have modified the ball joints at 50 and 52 of Keays to include at least three seals in order to have the advantage of an effective seal of a ball joint as taught by Arnold. 
In the related field of seals in fluid systems, Heathcott teaches a seal (seal 20) made of PTFE-bronze that have the property of reducing heat buildup and seal wear (In [0004] and [0008] discloses reduced heat buildup and seal wear).
It would have been obvious to one having ordinary skill in the art to have modified the seal material of Keays in view of Arnold to be made of PTFE-bronze in order to have the advantage of a seal having the properties of reduced heat buildup and reduced seal wear as taught by Heathcott. 
	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, one of ordinary skill in the art would have selected a known material such as PTFE-bronze as a matter of obvious design choice since PTFE-bronze was known to provide advantages such as increased mechanical strength, increased hardness, and reduction of wear and/or friction as disclosed at http://www.dkirubber.com/materials.asp under the section PTFE Filled. Therefore, one of ordinary skill in the art would have modified the material of the seals of Keays in view of Arnold to be PTFE-bronze for the advantages of increased mechanical strength, increased hardness, and reduction of wear and/or friction.
It is also noted that functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2114. In this case, the recitation “configured to allow for the passage of…the fluid as a weep into…a volume” is a functional recitation that only requires the structure of multiple seals and in the event of a leak, the space between the seals is filled with the leaked fluid. Therefore, Keays in view of Arnold and Heathcott discloses the structure of multiple seals capable of performing the intended use of allowing leaked fluid in a volume between the seals. 

Claim 13, 14, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Keays (US 2012/0242081 A1) in view of Arnold (US 3,944,263) and further in view of Reneau (US 4,012,060).
In regard to claims 13-14 and 26, Keays and Arnold discloses the assembly of claims 11 and 21, but does not expressly disclose further comprising a connector configured to connect with a leakage monitor and the passageway, wherein the passageway communicates with the volume between the third seal and the second seal.  
In the related field of ball joints, Reneau teaches a ball joint (10) having a second passageway (Port at 70) for a connector such as a pressure gauge (In 4:1-13 discloses the port at 70 can be for a pressure gauge) and for leakage testing between seals in the ball joint (In 4:1-13 discloses leak testing and connecting a pressure gauge which monitors the pressure).
	It would have been obvious to one having ordinary skill in the art to have modified the first section housing the third and second seals of Keays in view of Arnold to include a port defining a passageway for a volume between seals for a pressure gauge in order to have the advantage of leak detection by a pressure gauge as taught by Reneau.

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Keays never uses the term “weep” and has no teaching or suggestion of “wherein the seal is configured to allow for the passage of a portion of the fluid as a weep into a volume…and the second seal”, however, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the term “weep” and the recitation “configured to allow for…a weep” are recitations of intended use in the event of a high temperature event such as a fire as disclosed in the applicant’s specification in paragraph [0097] and only requires the structure of a seal. See the following comparing the applicant’s invention to the prior art Keays.

    PNG
    media_image1.png
    601
    895
    media_image1.png
    Greyscale

As shown above, the prior art Keays teaches a seal and adjacent the seal is at least a volume capable of providing a pathway in the event of a leak which is structurally equivalent to the seal 134 and volume 136A of the applicant’s invention. Therefore, the recitation of a “weep” and “wherein the seal is configured to allow for the passage of a portion of the fluid as a weep into a volume…and the second seal” does not provide a structural distinction over the seal and volume indicated above of the prior art Keays. 
	In response to applicant’s arguments that the prior art Arnold does not explicitly use the term “weep” or “drain”, however, the applicant relies on the same argument as above for Keays. Accordingly, the applicant’s arguments are unpersuasive for the same reasons above regarding Keays.
	In response to applicant’s argument that a functional limitation must be evaluated and considered and asserts that the Office Action’s disregarding the functional aspect is inappropriate, however, the functional recitations were given weight but does not convey a distinction between the claimed apparatus over Keays in view of Arnold. If the applicant’s ball joint intends to “weep” or “drain” differently than any other ball joint with a seal such as Keays or Arnold, then one of ordinary skill in the art would question what structure such as size, shape, dimension, and/or material the seal and ball joint would allow for a difference in performance. Therefore, the applicant’s arguments relying on a performance during a high temperature event or fire without evidence of what structure results in a performance difference was found unpersuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679